DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, limitations “determining an optimal solder flow for the circuit board“ (line 4), geometries to achieve the determined optimal solder flow (lines 6-7), “geometries of the pallet control the molten solder to flow according to the determined optimal solder flow” (lines 10-11) are ambiguous because it is unclear what is meant by “optimal flow”. According to Applicant’s specification, the optimal solder flow is where correct amounts of solder are applied in correct locations and for correct durations to establish the connections…[0008]. However, this definition is vague and subject to different interpretations of what one would consider “correct amount”. Moreover, one of ordinary skill in the naturally desires to apply correct amount of solder to correct locations and so, this does not appear to be actual optimizing. Additionally, it seems that solder flow also depends on other variables involved in the wave soldering operation, such as pump power/speed and pallet conveying speed. The specification lacks guidance and true explanation of “optimal solder flow” and consequently, one would not be able to determine metes and bounds of what is considered “optimal”. Furthermore, it is unclear what is implied by “channels defined partially through the lower surface of the pallet” (lines 8-9). Examiner notes that surface adjacent to opening 127a in fig. 3 appears to be pallet lower surface, however, channel 124 is not shown. In particular, it is confusing how channel is “partially through” the lower surface? Applicant’s original specification fails to mention any “partially through” channel as claimed. If channel is formed in the lower surface, then it would go entirely through the lower surface. Consequently, the recited features fail to clearly set forth the scope, rendering the claim indefinite.
 For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: determining or setting a solder flow for the circuit board; geometries to achieve the determined or set solder flow, the geometries including one or more channels defined through the pallet and in fluid communication with the at least one opening, the geometries of the pallet control the molten solder to flow according to the determined or set solder flow to establish connections between the plurality of lead pins.
As to claims 2-3, the features of “optimal solder flow” is  ambiguous and renders the claims indefinite in scope for the same reasons as explained above. Furthermore, it is confusing what is implied by “microfluidics” of solder flow. It appears that Applicant may be referring to flow variables such as speed and volume of the flow, which are inherently present in any solder flow. The recited vague terms fails to clearly set forth the scope of the claims. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: the solder flow is applied to establish connections between the plurality of lead pins.
As to claim 4, the limitation “optimal solder flow is determined based speed, acceleration, volume and direction of flow” in convoluted and unclear. Examiner notes that speed/acceleration, volume and direction are inherent variables in any solder flow and it typically requires tuning these variables to specific ranges in order to achieve “optimal” solder flow. Applicant’s specification fails to provide any guidance concerning these variables or particular ranges needed for optimization.  Therefore, is it indefinite what is meant by “optimal solder flow”. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the solder flow is based upon speed, acceleration, volume or direction of solder flow.
Appropriate corrections are requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz (US 5820013) in view of Gileta (US 5292055). 
Regarding claim 1, Ortiz discloses a method of manufacturing a printed circuit board assembly (col. 1, lines 6-8; col. 3, lines 32-40), the method comprising: providing a circuit board 30 (fig. 6B); providing a solder flow for the circuit board; supporting the circuit board on a pallet 100 (figs. 1-2) or 400 (fig. 6A), the pallet including at least one opening for receiving solder flow and geometries to achieve solder flow, the geometries including a channel defined through the pallet and in fluid communication with the at least one opening; positioning a plurality of components 34 on the circuit board (fig. 6B), the plurality of components including a plurality of lead pins extending through the circuit board and protruding from an underside of the circuit board (fig. 6B) and at least partially through at least one opening 110 (fig. 2) or 420L (fig. 6) defined within the pallet; and passing the pallet through a wave solder machine such that molten solder contacts the pallet and the geometries of the pallet control the molten solder to flow and to establish connections between the plurality of lead pins (col. 7, lines 23-57).  
Ortiz is silent concerning setting or controlling solder flow. However, such feature is known in the soldering art. Gileta (drawn to wave soldering of circuit boards- col 1, lines 15-20- Technical filed) teaches it has been known to support circuit boards on pallets while conveying to pass through a solder wave (Background- col. 1, line 67 thru col. 2, lines 3-6). Gileta teaches a variable speed solder pump 26 which is able to control the flow of solder and raise or lower the crest of the solder wave to suit specific soldering conditions (col. 3, lines 30-37). Accordingly, the variable speed solder pump would set a suitable solder flow based on type of the circuit board or type of components. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a variable solder pump in the method of Ortiz in order to control the flow of solder to suit specific soldering conditions including circuit board type, as suggested by Gileta.
As to claims 2-4, Ortiz discloses that the solder flow is applied to establish connections between the plurality of lead pins and is based upon at least one of speed, acceleration, volume or direction of solder flow. Moreover, Ortiz as modified by Gileta above includes a variable solder pump which can adjust the solder flow depending on the type of the circuit board as well as components.
As to claim 5, Ortiz shows that the channel interconnects at least two opening defined through the pallet (see diagram below).

    PNG
    media_image1.png
    493
    850
    media_image1.png
    Greyscale


As to claim 6, Ortiz discloses that the geometries of the pallet include at least one of an adjustable component 300/320 (clamping mechanism) feeding into at least one of the openings 110 and configured to hold a PC board in position upon the ledge of the pallet during a wave soldering operation (fig. 1; col. 6, lines 50-64). Ortiz teaches that during a wave solder operation, the turbulence of the solder path sometimes pushes against the pins of some of the components and may dislodge the components from the PC board. Accordingly, the clamping mechanism includes a swingarm having a sufficient length to position the pressing member 332 over certain components to hold the component in place on the board during the wave soldering operation (col. 6, lines 55-64). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include an adjustable clamping component feeding into at least one opening of the pallet in Ortiz because doing so would ensure that the components are properly positioned and held in place on the circuit board during wave soldering operation.
Response to Amendment and Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive. The claims are indefinite in scope and new grounds of rejection have been made in light of recent amendment and related to matter specifically challenged in the argument. Examiner also notes that in recent remarks, Applicant has not provided any explanation regarding 112 rejection concerning “optimal solder flow”.
Applicant argues that Ortiz merely teaches openings 420L and 420R formed through the drop plate 400, that include no additional geometries for optimizing the solder flow for the PC board 30 disposed on the drop plate. The openings of Ortiz are the only geometries present to permit soldering of the PC board 30. 
In response, examiner submits that geometries in Ortiz include openings and channel in the pallet which enable solder flow. The present claim requires only one type of the geometry- one or more of tunnels, channels, or ramps due to the optional term “or”. In other words, any one of channel, tunnel or ramp in prior art is sufficient to meet the claim. Accordingly, channel 420L as seen in fig. 6A of Ortiz meets the geometry. The feature of “optimal” solder flow is ambiguous for reasons explained in 112 rejection above. Besides one of the channel, tunnel or ramp, the claim does not require any additional geometries for the solder flow. In response to applicant's argument that Ortiz fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., additional geometries) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In order to overcome prior art of Ortiz, examiner suggests to revise claim 1 so as to require ramp and its relative structure in the pallet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735